                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JAMES A. FLOYD,
                                                Case No. 1:20-cv-00347-BLW
                      Plaintiff,
                                                SUCCESSIVE REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 ADA COUNTY; STEPHEN
 BARTLETT; DENNIS JENSEN;
 SAMUEL BARNES; ARMANDO
 IXTA; BARBRA LUTZ; and JANE OR
 JOHN DOES 1-6,

                      Defendants.


       Plaintiff James A. Floyd is a prisoner proceeding pro se and in forma pauperis in

this civil rights action. The events giving rise to Plaintiff’s claims occurred when Plaintiff

was a pretrial detainee being held at the Ada County Jail.

       The Court previously reviewed Plaintiff’s complaint pursuant to 28 U.S.C.

§§ 1915 and 1915A, determined that it failed to state a claim upon which relief could be

granted, and allowed Plaintiff an opportunity to amend. See Initial Review Order, Dkt. 8.

Plaintiff has now filed a Second Amended Complaint that complies with General Order

342. Dkt. 25; see also Dkts. 19, 23.

       The Court retains its screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(b). Having reviewed the Second Amended Complaint, the Court concludes that




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
Plaintiff has failed to remedy the deficiencies in the initial Complaint, and the Court will

dismiss this case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       The Second Amended Complaint asserts similar claims as the initial Complaint:

(1) that an unidentified deputy opened Plaintiff’s legal mail outside of his presence;

(2) that Defendants violated Plaintiff’s right of access to the courts by interfering with his

ability to litigate a claim in state court; and (3) that certain Defendants retaliated against

Plaintiff’s exercise of protected conduct by denying him extra time in the library. Sec.

Am. Compl. at 3, 4, 8. Although the Second Amended Complaint includes some

additional facts, it still fails to state a claim upon which relief may be granted.

       A.     Interference with Mail Claims

       The Second Amended Complaint still does not state a plausible First Amendment

claim based on the improper opening of Plaintiff’s legal mail. Plaintiff has included no

additional facts that would permit a reasonable inference that the deputy who opened that

mail acted more than negligently. See Daniels, 474 U.S. at 332; Hayes v. Idaho Corr.

Ctr., 849 F.3d 1204, 1218 (9th Cir. 2017) (Bybee, J., concurring) (“An allegation that

prison officials opened a prisoner’s legal mail, without an allegation that the mail was

deliberately and not negligently opened, is not sufficient to state a cause of action under

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
§ 1983.”). Nor does it plausibly allege that the deputy opened Plaintiff’s mail pursuant to

a policy or custom of Ada County. See Monell v. Dep’t of Soc. Servs. of City of New

York, 436 U.S. 658, 694 (1978). Finally, because the Second Amended Complaint does

not state a plausible constitutional claim on the part of the deputy, it necessarily does not

state a plausible constitutional claim against the supervisor Defendants. See Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (holding that supervisory defendants can be

held liable only if there is a sufficient causal connection between action taken by the

subordinate and the supervisor’s own wrongful conduct).

       B.     Access to Courts Claims

       Each inmate in the Ada County Jail gets at least one hour of time in the law library

per week. This time is scheduled during an inmate’s “out” time, meaning that sometimes

the scheduled library hour might fall at the same time as outdoor recreation. An inmate

whose library time happens to conflict with one of the five weekly outdoor recreation

times must choose between going to the library or to recreation. Plaintiff believes that he

should not have to choose between recreation and library time.

       The jail also has a policy regarding allocation of extra library time—time in

addition to the hour that each inmate gets—to inmates as well. The jail provides such

extra library time to pro se criminal defendants before other inmates. Once those inmates

are allotted extra time, if there is any surplus library time each week, then the jail permits

civil litigants to use that extra library time. Plaintiff has been denied requests for extra

library time based on this policy.



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
        Plaintiff claims that both the library-or-recreation policy and the criminal-

defendants-first policy violate his First and Fourteenth Amendment right to access the

courts.1 Plaintiff’s claims are implausible for two main reasons. First, Plaintiff has not

plausibly alleged an actual injury. See Lewis v. Casey, 518 U.S. 343, 351 (1996) (holding

that a plaintiff can show actual injury if the alleged denial of access “hindered

[plaintiff’s] efforts to pursue a legal claim,” such as having a complaint dismissed “for

failure to satisfy some technical requirement,” or if the plaintiff “suffered arguably

actionable harm that he wished to bring before the courts, but was so stymied by [the

alleged denial of access] that he was unable even to file a complaint”).

        The court case that Plaintiff alleges was hindered by the denial of extra library

time was, in fact, filed and pursued. It was not dismissed for some technical failure that

additional library time would have remedied. Indeed, Plaintiff took his case all the way to

the Idaho Supreme Court, which addressed Plaintiff’s claim on the merits.2 See Lewis,

518 U.S. at 354 (stating that an inmate has “a right to bring to court a grievance that the

inmate wishe[s] to present” but does not have a right to legal assistance allowing him




1
 Plaintiff also asserts that the policies violate the Eighth Amendment. Sec. Am. Compl. at 4. However, the
allegations do not implicate that amendment, which protects convicted inmates against cruel and unusual
punishment arising from conditions of confinement.
2
  The Idaho Supreme Court issued a published opinion in January 2019, holding that Plaintiff was not
denied due process with respect to a tax deed hearing because (1) he had actual notice of the pending tax
deed, and (2) he did not have a right to physically attend the hearing because “the Board here gave Floyd
various meaningful opportunities to be heard even if it did not provide transportation to the hearing
itself.” Floyd v. Bd. of Ada County Comm’rs, 434 P.3d 1265, 1268, 1272 (Idaho), reh’g denied (Mar. 7,
2019).

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
“to litigate effectively once in court”). Thus, Plaintiff did not suffer an injury to his right

of access.

       Second, as the Court already explained, jail and prison officials may

constitutionally impose reasonable regulations “regarding the time, place, and manner in

which library facilities are used.” Lindquist v. Idaho State Bd. of Corr., 776 F.2d 851, 858

(9th Cir. 1985). A policy that permits law library time to be scheduled during an inmate’s

“out” time—rather than scheduling an additional hour to avoid any potential conflict with

other activities an inmate might choose to do during their out time—is reasonably related

to the legitimate governmental interest of ensuring “that all inmates can access the law

library in a secure and orderly manner.” Lerajjarean-Ra-O-Kel-Ly v. Johnson, 2010 WL

11531282, at *3 (D. Idaho Sept. 13, 2010); see also Turner v. Safley, 482 U.S. 78, 89

(1987). And the policy permitting pro se criminal defendants to use surplus library time

before civil litigant inmates is reasonably related to the important interest in ensuring that

pro se criminal defendants can fully exercise their Sixth Amendment right to self-

representation. See Faretta v. California, 422 U.S. 806, 821 (1975).

       For these reasons, the Second Amended Complaint does not state a plausible

access to courts claim.

       C.     Retaliation Claims

       Plaintiff alleges that his requests for extra library time were also denied out of a

retaliatory motive: because Plaintiff had been helping other inmates with their legal work.

Plaintiff was informed, when he requested extra time, that other inmates needed the



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
library more than Plaintiff because Plaintiff was not using even his guaranteed weekly

library time for working on his own cases.

         The Court concludes that denying extra library time to inmates who are not using

their law library time to work on their legal work is reasonably related to the legitimate

governmental interest of making sure that all inmates can access the law library in an

equitable way. As the Court previously reasoned,

                An inmate who is not using library time on his own legal
                work is taking away the chance for another inmate, who
                might very much need to use the law library, to do so. Thus,
                requiring inmates to use their time in the library on their own
                legal work promotes fair treatment of all inmates, and the
                jail’s alleged custom of prohibiting inmates from helping
                others with their legal work [during their law library time] is
                reasonably related to the legitimate goal of ensuring fair
                access to the library for all inmates.

Initial Review Order at 16–17. Plaintiff still receives his guaranteed weekly library time,

which he may use on his legal work—the very purpose for law library time in the first

place.

         Because Defendants’ actions with respect to Plaintiff’s requests for extra library

time were reasonably related to a legitimate governmental interest, the Second Amended

Complaint does not state a plausible retaliation claim. See Turner, 482 U.S. at 89.

4.       Conclusion

         Although pro se pleadings must be liberally construed, “a liberal interpretation of

a civil rights complaint may not supply essential elements of the claim that were not

initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

1982). Because Plaintiff has already been given opportunities to amend and still has

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
failed to state a plausible claim for relief, the Court will dismiss the Second Amended

Complaint with prejudice and without further leave to amend. See Knapp v. Hogan, 738

F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly refuses to

conform his pleadings to the requirements of the Federal Rules, it is reasonable to

conclude that the litigant simply cannot state a claim.”).

                                         ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion to Review the Second Amended Complaint (Dkt. 24) is

              GRANTED.

       2.     Plaintiff’s Second Amended Complaint fails to state a claim upon which

              relief may be granted. Therefore, for the reasons stated in this Order and the

              Initial Review Order (Dkt. 8), this case is DISMISSED with prejudice

              pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).



                                                  DATED: July 9, 2021


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
